Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 1, 2017

                                      No. 04-17-00102-CV

                         IN THE INTEREST OF A.D.S. AND J.P.S.,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA00151
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
       Appellant’s brief in this appeal from an order terminating parental rights was filed on
April 26, 2017. The appendix includes an unredacted copy of the trial court’s Order of
Termination that identifies the minor children by name and discloses their dates of birth. The
Texas Rules of Appellate Procedure prohibit the filing of appendix items that disclose a minor’s
name or date of birth, and the rules require that such information be redacted before filing. See
TEX. R. APP. P. 9.8(b)(1); 9.9(a)-(c).

       We therefore strike appellant’s brief and order the brief and appendix, appropriately
redacted, be refiled by May 4, 2017.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2017.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court